Exhibit 10.35
 
 
Amendment to Employment Agreement


Reference is made to the Employment Agreement entered into between New Energy
Systems Group and Junfeng Chen on November 1, 2009 (“Employment Agreement”).
Pursuant to negotiation, the parties agree to amend the Employment Agreement as
follows:


1.  
Jufeng Chen Shall keep serving as the CFO;

2.  
Jufeng Chen’s salary shall be changed from RMB10,000 per month to RMB80,000 per
month;

3.  
The rest of the benefits shall remain the same.

 
 

  New Energy System Group          
 
By:
/s/ Weihe Yu       September 1, 2011                  


 